          Case 2:16-cv-02525-MMD-NJK Document 289 Filed 11/15/19 Page 1 of 1




 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5
                                        DISTRICT OF NEVADA
 6
 7   AMARIN PHARMA, INC., et al.,
                                                           Case No.: 2:16-cv-02525-MMD-NJK
 8           Plaintiff(s),
                                                                          ORDER
 9   v.
                                                                      (Docket No. 287)
10   HIKMA PHARMACEUTICALS USA INC.,
     et al.,
11
             Defendant(s).
12
13         Pending before the Court is the parties’ request for an exception to the attendance
14 requirement for the December 16, 2019, settlement conference in this case. Docket No. 287. The
15 parties submit that there are twenty-six counsel of record and that requiring them all to be present
16 “would impose a significant burden on the [p]arties and is not likely to advance the settlement
17 discussions.” Id. at 2. The parties further submit that if the Court grants their request:
18         •   Each party would “have multiple counsel of record present, as well as a fully
               authorized corporate representative”;
19
           •   “Counsel present at the settlement conference [would] either be lead counsel or
20             otherwise have full knowledge of the case”; and
21         •   No party would “rely on the absence of any counsel of record as a reason to refuse or
               delay making or responding to any settlement offers.”
22
23 Id. The Court GRANTS the parties’ request based on the parties’ noted assurances. Docket No.
24 287. All other requirements outlined in the Court’s order at Docket No. 284 remain in effect.
25         IT IS SO ORDERED.
26         Dated: November 15, 2019
27                                                               ______________________________
                                                                 Nancy J. Koppe
28                                                               United States Magistrate Judge

                                                     1
